Name: Commission Regulation (EC) No 2604/2001 of 28 December 2001 amending, for the sixth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: United Nations;  free movement of capital;  international affairs;  Asia and Oceania;  air and space transport
 Date Published: nan

 Avis juridique important|32001R2604Commission Regulation (EC) No 2604/2001 of 28 December 2001 amending, for the sixth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 345 , 29/12/2001 P. 0054 - 0054Commission Regulation (EC) No 2604/2001of 28 December 2001amending, for the sixth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 2373/2001(2), and in particular the second indent of Article 10(1) thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Council Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 24 December 2001 the Taliban Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following persons shall be added to Annex I to Regulation (EC) No 467/2001:1. Ummah Tameer E-Nau (Utn), Street 13, Wazir Akbar Khan, Kabul, Afghanistan; Pakistan;2. Mahmood, Sultan Bashir-Ud-Din (A.K.A. Mahmood, Sultan Bashiruddin; A.K.A. Mehmood, Dr Bashir Uddin; A.K.A. Mekmud, Sultan Baishiruddin), Street 13, Wazir Akbar Khan, Kabul, Afghanistan (alternative date of birth: 1937; alternative date of birth: 1938; alternative date of birth: 1939; alternative date of birth: 1940; alternative date of birth: 1941; alternative date of birth: 1942; alternative date of birth: 1943; alternative date of birth: 1944; alternative date of birth: 1945; Nationality: Pakistani);3. Majeed, Abdul (A.K.A. Majeed Chaudhry Abdul; A.K.A. Majid, Abdul) (date of birth: 15 April 1939; alternative date of birth: 1938; Nationality: Pakistani);4. Tufail, Mohammed (A.K.A. Tufail, S.M.; A.K.A. Tufail, Sheik Mohammed) (Nationality: Pakistani).Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 320, 5.12.2001, p. 11.